DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered. 

Claims Status

3.	Claims 1, 19, 37 and 38 have been amended.
4.	Claims 16-18 and 34-36 have been cancelled.
5.	Claims 1-15, 19-33 and 37-40 are currently pending.

Response to Arguments
6.	The applicant's arguments filed on 04/12/2021 regarding claims 1-9, 11-12, 14, 19-27, 29-30, 32 and 37-40 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims.


35 USC § 112 (f) Claim Limitations Analysis
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

CLAIM INTERPRETATION

8.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Regarding claim 37, the limitations that recite(s) “means for determining….”; “means for mitigating…..”; and “means for transmitting…..” are being treated in accordance with 112(f) 
Regarding the above claim 37 limitations, the corresponding structure can be found on Fig. 4, example components of the base station 110 and UE 120, which may be used to implement aspects of the present disclosure, Tx/Rx 222, processors 466, 458, 464, and/or controller/processor 480 of the UE 120 and/or antennas 434, processors 460, 420, 438, and/or controller/processor 440; paragraph [0067] in specification.
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
11.	Claims 1, 19, 37, 38, 39 and 40 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Attar et al. (US 2013/0016684 A1), hereinafter “Attar” in view of Sutivong et al. (US 2006/00196694 A1), hereinafter “Sutivong”.
Regarding claim 1, Attar discloses a method for wireless communications (Figs. 1, 9, 10; process of open, outer and closed loop transmit power control), comprising: 
mitigating a potential phase coherence loss (Fig. 9, paragraphs [0062], [0104], [0106]; applying a power boost) associated with changing (Fig. 9, paragraphs [0062], [0104], [0106]; gain for the control information) from transmitting the first portion of the transmission at the first transmit power (Fig. 9, paragraphs [0062], [0104], [0106]; control channel) to transmitting the second portion of the transmission at the second transmit power (Fig. 9, paragraphs [0062], [0104], [0106]; data channel) different from the first transmit power (Fig. 9, paragraphs [0062], [0104], [0106]; different power control mechanisms depending on whether the control information is sent on the control channel or the data channel); and 
(Fig. 10, paragraph [0110]; node B receiving traffic data) the first portion of the transmission using the first transmit power (Fig. 10, paragraph [0110]; the control channel) and the second portion of the transmission using the second transmit power (Fig. 10, paragraph [0110]; the data channel) different from the first transmit power (Fig. 10, paragraph [0110]; information on either a control or a data channel).
While disclosing the whole subject matter recited in claim 1 as discussed above, Attar implies “determining to use a first transmit power during a first portion of a transmission and a second transmit power during a second portion of the transmission, the second transmit power different from the first transmit power”. Sutivong teaches such a limitation more explicitly (i.e. detail functionality of the limitation).
Sutivong from the same or similar field of endeavor discloses determining to use a first transmit power during a first portion of a transmission (Fig. 5, paragraphs [0062], [0104], [0106]; Control Ch TX Power) and a second transmit power during a second portion of the transmission (Fig. 5, paragraphs [0062], [0104], [0106]; Data Ch TX Power), the second transmit power different from the first transmit power (Fig. 5, paragraphs [0062], [0104], [0106]; to mitigate intra-sector interference, the transmit power of each terminal may be controlled such that the amount of intra-sector interference that this terminal may cause to other terminals in the same sector is maintained within an acceptable level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining to use a first transmit power during a first portion of a transmission and a second transmit power during a second portion of the transmission, the second transmit power different from the first transmit power” as taught by Sutivong, in the system of Attar, so that it would provide controlling transmit power for a data (Sutivong, paragraph [0010]).

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 37, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 38, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 39, Attar discloses the first portion of the transmission comprises a demodulation reference signal (DMRS) (paragraph [0082]; demodulation reference signal (DRS) in one or more symbol periods of each slot); and the second portion of the transmission comprises a data portion (paragraph [0082]; modulation symbols for traffic data and/or control information in resource elements).

Regarding claim 40, the claim is rejected based on the same reasoning as presented in the rejection of claim 39.

12.	Claims 2, 3, 4, 6, 7, 20, 21, 22, 24 and 25 rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Attar et al. (US 2013/0016684 A1), hereinafter “Attar” in view of Sutivong et 
Regarding claim 2, Attar in view of Sutivong disclose the method according to claim 1.
Neither Attar nor Sutivong explicitly discloses “mitigating the potential phase coherence loss comprises blanking an orthogonal frequency domain multiplexing (OFDM) symbol in the transmission”.
Ramasamy from the same or similar field of endeavor discloses mitigating the potential phase coherence loss comprises blanking an orthogonal frequency domain multiplexing (OFDM) symbol in the transmission (Figs. 4A-4C, paragraphs [0038]; increasing the power level of the TFCI portion of UL DPCCH 426 and decreasing the power level a fraction of UL DPDCH 424 relative to the non-boosted power level 408).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “mitigating the potential phase coherence loss comprises blanking an orthogonal frequency domain multiplexing (OFDM) symbol in the transmission” as taught by Ramasamy, in the combined system of Attar and Sutivong, so that it would provide a method relates to wireless communications for improving robustness of a communication link by selectively increasing power transmitted on portions of a signal (Ramasamy, paragraph [0002]).

Regarding claim 3, Attar in view of Sutivong disclose the method according to claim 1.
Neither Attar nor Sutivong explicitly discloses “mitigating the potential phase coherence loss comprises blanking one or more resource elements (REs) in a digital domain signal prior to converting the digital domain signal to an analog domain signal for the transmission”.
(Figs, 9, 10, paragraphs [0046], [0047]; varying signal output before amplification by wireless analog processor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “mitigating the potential phase coherence loss comprises blanking one or more resource elements (REs) in a digital domain signal prior to converting the digital domain signal to an analog domain signal for the transmission” as taught by Ramasamy, in the combined system of Attar and Sutivong, so that it would provide a method relates to wireless communications for improving robustness of a communication link by selectively increasing power transmitted on portions of a signal (Ramasamy, paragraph [0002]).

Regarding claim 4, Attar discloses mitigating the potential phase coherence loss further comprises: boosting a power level of one or more other REs (paragraph [0107]; power boost for the control information when switching between the control channel and the data channel).

Regarding claim 6, Attar in view of Sutivong and  Ramasamy disclose the method according to claim 4.
Sutivong further discloses sending an indication of the power level (paragraph [0108]; OSI bit accordingly based on the comparison result).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “sending an indication of the power level” (Sutivong, paragraph [0010]).

Regarding claim 7, Attar in view of Sutivong and  Ramasamy disclose the method according to claim 6.
Sutivong further discloses the indication is sent via an uplink (UL) control signal (paragraph [0108]; OSI bit on the forward link).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the indication is sent via an uplink (UL) control signal” as taught by Sutivong, in the combined system of Attar and  Ramasamy, so that it would provide controlling transmit power for a data transmission in a manner to mitigate both “intra-sector” interference and “inter-sector” interference (Sutivong, paragraph [0010]).

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

13.	Claims 5, 8, 23 and 26 rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Attar et al. (US 2013/0016684 A1), hereinafter “Attar” in view of Sutivong et al. (US 2006/00196694 A1), hereinafter “Sutivong” in view of Ramasamy et al. (US 2011/0143805 A1), hereinafter “Ramasamy” in view of Sampath et al. (US 2008/0242337 A1), hereinafter “Sampath”.
Regarding claim 5, Attar in view of Sutivong and  Ramasamy disclose the method according to claim 4.
Neither Attar nor Sutivong nor  Ramasamy explicitly discloses “boosting the power level of the one or more other REs comprises boosting the power level of the one or more REs in the digital domain signal prior to converting the digital domain signal to the analog domain signal”.
However, Sampath from the same or similar field of endeavor discloses boosting the power level of the one or more other REs comprises boosting the power level of the one or more REs in the digital domain signal prior to converting the digital domain signal to the analog domain signal (Fig. 7, paragraph [0118]; digital gains of the channels can be adjusted so that these channels are power boosted relative to the first modulation waveform (e.g., CDMA) RL reference power; a digital gain of an R-DCH channel can be adjusted by a factor proportional to RDCHGain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “boosting the power level of the one or (Sampath, paragraph [0009]).

Regarding claim 8, Attar in view of Sutivong and  Ramasamy disclose the method according to claim 7.
Neither Attar nor Sutivong nor  Ramasamy explicitly discloses “receiving a downlink control channel scheduling the UL control signal”.
However, Sampath from the same or similar field of endeavor discloses receiving a downlink control channel scheduling the UL control signal (paragraph [0118]; factor proportional to RDCHGain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving a downlink control channel scheduling the UL control signal” as taught by Sampath, in the combined system of Attar, Sutivong and  Ramasamy, so that it would provide a need to control the different power settings for multiple modulation wave-forms (Sampath, paragraph [0009]).

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

14.	Claims 9 and 27 rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Attar et al. (US 2013/0016684 A1), hereinafter “Attar” in view of Sutivong et al. (US 2006/00196694 A1), hereinafter “Sutivong” in view of FAKOORIAN et al. (US 2017/0230156 A1), hereinafter “Fakoorian”.
Regarding claim 9, Attar in view of Sutivong disclose the method according to claim 1.
Neither Attar nor Sutivong explicitly discloses “mitigating the potential phase coherence loss comprises: selecting a sequence for a demodulation reference signal (DMRS) of the transmission with a peak-to-average-power-ratio (PAPR) less than or equal to a PAPR of a low PAPR waveform for conveying data in the transmission”.
However, Fakoorian from the same or similar field of endeavor discloses mitigating the potential phase coherence loss comprises: selecting a sequence for a demodulation reference signal (DMRS) of the transmission with a peak-to-average-power-ratio (PAPR) less than or equal to a PAPR of a low PAPR waveform for conveying data in the transmission (paragraphs [0088], [0096], [0098]; systematic binary sequence used for DMRS and PARR comparable to 8-BPSK).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “selecting a sequence for a demodulation reference signal (DMRS) of the transmission with a peak-to-average-power-ratio (PAPR) less than or equal to a PAPR of a low PAPR waveform for conveying data in the transmission” as taught by Fakoorian, in the combined system of Attar and Sutivong, so that it would provide pilot design for (Fakoorian, paragraph [0003]).

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

15.	Claims 11, 12, 29 and 30 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Attar et al. (US 2013/0016684 A1), hereinafter “Attar” in view of Sutivong et al. (US 2006/00196694 A1), hereinafter “Sutivong” in view of FAKOORIAN et al. (US 2017/0230156 A1), hereinafter “Fakoorian” in view of MIAO et al. (US 2015/0282123 A1), hereinafter “Miao”.
	Regarding claim 11, Attar in view of Sutivong and Fakoorian disclose the method according to claim 9.
Neither Attar nor Sutivong nor Fakoorian explicitly discloses “the low PAPR waveform uses modifications to allow the low PAPR property to be preserved when the low PAPR waveform occupies an interleaved set of frequency tones or occupies multiple OFDM symbols across which an orthogonal cover code is applied”.
However, Miao from the same or similar field of endeavor discloses the low PAPR waveform uses modifications to allow the low PAPR property to be preserved when the low PAPR waveform occupies an interleaved set of frequency tones or occupies multiple OFDM symbols across which an orthogonal cover code is applied (Figs. 2, 3, 4, paragraphs [0012], [0021], [0033]; 202-210; 302-310; 410-480).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the low PAPR waveform uses (Miao, paragraph [0014]).

Regarding claim 12, Attar in view of Sutivong and Fakoorian disclose the method according to claim 9.
Neither Attar nor Sutivong nor Fakoorian explicitly discloses “deriving a pattern and an overhead of the DMRS based on a combination of: radio resource control (RRC) signaling, and implicit determination based on at least one of a modulation and coding scheme (MCS) and a waveform for conveying the data”.
However, Miao from the same or similar field of endeavor discloses deriving a pattern and an overhead of the DMRS based on a combination of: radio resource control (RRC) signaling, and implicit determination based on at least one of a modulation and coding scheme (MCS) and a waveform for conveying the data (Figs. 2, 3, 4, paragraphs [0012], [0021], [0033]; 202-210; 302-310; 410-480; DMRS pattern is dependent on a modulation and coding scheme (MCS); radio resource control (RRC) signaling to the UE 102 requesting 202 channel parameters feedback (i.e., delay and Doppler spreads)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “deriving a pattern and an overhead of the DMRS based on a combination of: radio resource control (RRC) signaling, and implicit determination based on at least one of a modulation and coding scheme (MCS) and a waveform (Miao, paragraph [0014]).

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 11.

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.

16.	Claims 14 and 32 rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Attar et al. (US 2013/0016684 A1), hereinafter “Attar” in view of Sutivong et al. (US 2006/00196694 A1), hereinafter “Sutivong” in view of ZHANG et al.(US 2019/0182777 A1), hereinafter “Zhang”.
Regarding claim 14, Attar in view of Sutivong disclose the method according to claim 1.
Neither Attar nor Sutivong explicitly discloses “the first portion of the transmission comprises a demodulation reference signal (DMRS) and mitigating the potential phase coherence loss comprises: applying a fixed power ratio between the DMRS power and a power of the second portion of the transmission”.
However, Zhang from the same or similar field of endeavor discloses the first portion of the transmission comprises a demodulation reference signal (DMRS) and mitigating the potential phase coherence loss comprises: applying a fixed power ratio between the DMRS power and a power of the second portion of the transmission (paragraphs [0032], [0150]; determining a relative power ratio of a phase tracking reference signal (PTRS) to a data channel or a relative power ratio of a PTRS to a demodulation reference signal (DMRS); and determining transmit power of the PTRS based on the relative power ratio of the PTRS to the data channel and transmit power of the data channel or based on the relative power ratio of the PTRS to the DMRS and transmit power of the DMRS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first portion of the transmission comprises a demodulation reference signal (DMRS) and mitigating the potential phase coherence loss comprises: applying a fixed power ratio between the DMRS power and a power of the second portion of the transmission” as taught by Zhang, in the combined system of Attar and Sutivong, so that it would provide a transmit power determination method, to flexibly adapt to different quantities of demodulation reference signal ports, different quantities of PTRS ports, or different port multiplexing manner configurations, thereby ensuring efficient energy used, and improving PTRS measurement accuracy (Zhang, paragraph [0009]).

Regarding claim 32, the claim is rejected based on the same reasoning as presented in the rejection of claim 14.

Allowable Subject Matter
17. 	Claims 10, 13, 15, 28, 31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions:
(1) that rewritten in independent form including all of the limitations of the base claim and any intervening claims; and


Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414